846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Sunny Oluwajimi INE, Defendant-Appellee.
No. 87-7078.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 12, 1988.

Sunny Oluwajimi Ine, appellant pro se.
Arthur Friend Fergenson, Glenda Gay Gordon, Office of U.S. Attorney, for appellee.
Before WIDENER, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Sunny Oluwajimi Ine appeals the judgment of the district court dismissing his motion for post-conviction relief brought pursuant to 28 U.S.C. Sec. 2255.  A review of the record and the district court's opinion discloses that this appeal from its order refusing relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Ine, C/A No. 87-68-S;  CR No. 84-48-M (D.Md. Feb. 10, 1987).


2
AFFIRMED.